The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2-4, 10-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent number 11307627.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17656684
Patent 11307627
     1. (Original) A method comprising:
     receiving a first electronic request that specifies a first job to be performed by a
first software application;
     receiving a second electronic request that specifies a second job to be performed
by a second software application;
     retrieving a first power-consumption-rate upper bound from a first power profile
associated with the first application;
     retrieving a second power-consumption-rate upper bound from a second power
profile that is associated with the second application;
     determining that a sum of the first power-consumption upper bound and the
second power-consumption upper bound does not exceed a predefined power-
consumption threshold for a cluster of computing nodes; and
     based on the determination that the sum does not exceed the predefined power-
consumption threshold, performing the first job and the second job concurrently in the
cluster of computing nodes by executing the first application and the second application.
     1. (Currently Amended) A method comprising:
     receiving a first electronic request that specifies a first job to be performed by a
first software application;
     receiving a second electronic request that specifies a second job to be performed
by a second software application;
     performing a first test job by executing the first application on a first individual
computing node in the cluster of computing nodes:
     determining a first rate at which the first individual computing node consumes
power while the first test job is performed on the first individual computing node;
     storing the first rate in a first power profile that is associated with the first
application as a first power-consumption-rate upper bound;
     retrieving [[a]] the first power-consumption-rate upper bound from [[a]] the first
power profile associated with the first application;
     retrieving a second power-consumption-rate upper bound from a second power
profile that is associated with the second application;
     determining that a sum of the first power-consumption upper bound and the
second power-consumption upper bound does not exceed a predefined power-
consumption threshold for a cluster of computing nodes; and
     based on the determination that the sum does not exceed the predefined power-
consumption threshold, performing the first job and the second job concurrently in the
cluster of computing nodes by executing the first application and the second application.
     2. (Original) The method of claim 1, further comprising, prior to determining the
sum:
     performing a first test job by executing the first application on a first individual
computing node in the cluster of computing nodes;
     determining a first rate at which the first individual computing node consumes
power while the first test job is performed on the first individual computing node;
     storing the first rate in the first power profile as the first power-consumption-rate
upper bound;
     performing a second test job by executing the second application on a second
individual computing node in the cluster of computing nodes;
     determining a second rate at which the second individual computing node
consumes power while the second test job is performed on the second individual
computing node; and
     storing the second rate in the second power profile as the second power-consumption-rate upper bound.

     3. (Original) The method of claim 2, wherein:
     the first test job is performed while a first processor of the first individual
computing node is running at a clock speed that exceeds a clock speed specified by a
manufacturer for the first processor; and
     the second test job is performed while a second processor of the second
individual computing node is running in at a clock speed that exceeds a clock speed
specified by a manufacturer for the second processor.

     4. (Original) The method of claim 2, wherein determining the first rate at which the
first individual computing node consumes power comprises:
     collecting a series of sensor readings from a sensor associated with the first
individual computing node, wherein a time interval between consecutive sensor
readings in the series is no more than half of the computing system power capacitance.

     5. (Original) The method of claim 1, further comprising:
     determining an actual power-consumption rate at which an individual computing node in the cluster consumes power while the first job and the second job are performed concurrently in the cluster and while the first application and the second
application are concurrently running on the individual compute node;
     determining that the actual power-consumption rate exceeds the sum; and
     updating the first power-consumption-rate upper bound or the second power-
consumption-rate upper bound based on the determination that the actual power-
consumption rate exceeds the sum.

     6. (Original) The method of claim 5, wherein updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound comprises:
     after the first job and the second job have been completed, re-performing the first
job by executing the first application on a first individual computing node in the cluster of
computing nodes while refraining from executing the second application concurrently
with the first application on the first individual computing node;
     determining an updated first rate at which the first individual computing node
consumes power while the first job is re-performed on the first individual computing
node; and
     storing the updated first rate in the first power profile as the first power-
consumption-rate upper bound.

     6. (Original) The method of claim 5, wherein updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound comprises:
     determining a difference by subtracting the sum from the actual power-
consumption rate;
     adding the difference to the first power-consumption-rate upper bound to
determine an updated first power-consumption-rate upper bound;
     adding the difference to the second power-consumption-rate upper bound to
determine an updated second power-consumption-rate upper bound;
     storing the updated first power-consumption-rate upper bound in the first power
profile; and
     storing the updated second power-consumption-rate upper bound in the second
power profile.

     8. (Original) The method of claim 1, further comprising:
     prior to receiving the second electronic request that specifies the second job,
receiving an additional electronic request that specifies an additional job to be
performed by an additional software application;
     retrieving an additional power-consumption-rate upper bound from an additional
power profile that is associated with the additional application;
     determining that an additional sum of the first power-consumption upper bound
and the additional power-consumption upper bound exceeds the predefined power-
consumption threshold for the cluster of computing nodes; and
     postponing performance of the additional job in the cluster of computing nodes
until at least the first job is completed.
     2. (Currently Amended) The method of claim 1, further comprising, prior to
determining the sum:
     performing a second test job by executing the second application on a second
individual computing node in the cluster of computing nodes;
     determining a second rate at which the second individual computing node
consumes power while the second test job is performed on the second individual
computing node; and
     storing the second rate in the second power profile as the second power-
consumption-rate upper bound.

     3. (Original) The method of claim 2, wherein:
     the first test job is performed while a first processor of the first individual
computing node is running at a clock speed that exceeds a clock speed specified by a
manufacturer for the first processor; and
     the second test job is performed while a second processor of the second
individual computing node is running in at a clock speed that exceeds a clock speed
specified by a manufacturer for the second processor.

     4. (Currently Amended) The method of claim [[2]]1, wherein determining the first
rate at which the first individual computing node consumes power comprises:
     collecting a series of sensor readings from a sensor associated with the first
individual computing node, wherein a time interval between consecutive sensor
readings in the series is no more than half of the computing system power capacitance.

     5. (Original) The method of claim 1, further comprising:
     determining an actual power-consumption rate at which an individual computing
node in the cluster consumes power while the first job and the second job are performed concurrently in the cluster and while the first application and the second application are concurrently running on the individual compute node;
     determining that the actual power-consumption rate exceeds the sum; and
updating the first power-consumption-rate upper bound or the second power-
consumption-rate upper bound based on the determination that the actual power-
consumption rate exceeds the sum.

     6. (Original) The method of claim 5, wherein updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound comprises:
     after the first job and the second job have been completed, re-performing the first
job by executing the first application on a first individual computing node in the cluster of
computing nodes while refraining from executing the second application concurrently
with the first application on the first individual computing node;
     determining an updated first rate at which the first individual computing node
consumes power while the first job is re-performed on the first individual computing
node; and
     storing the updated first rate in the first power profile as the first power-
consumption-rate upper bound.
     7. (Original) The method of claim 5, wherein updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound comprises:
     determining a difference by subtracting the sum from the actual power-consumption rate;

     adding the difference to the first power-consumption-rate upper bound to
determine an updated first power-consumption-rate upper bound;
     adding the difference to the second power-consumption-rate upper bound to
determine an updated second power-consumption-rate upper bound;
     storing the updated first power-consumption-rate upper bound in the first power profile; and
     storing the updated second power-consumption-rate upper bound in the second
power profile.

     8. (Original) The method of claim 1, further comprising:
     prior to receiving the second electronic request that specifies the second job,
receiving an additional electronic request that specifies an additional job to be
performed by an additional software application;
     retrieving an additional power-consumption-rate upper bound from an additional
power profile that is associated with the additional application;
     determining that an additional sum of the first power-consumption upper bound
and the additional power-consumption upper bound exceeds the predefined power-
consumption threshold for the cluster of computing nodes; and
     postponing performance of the additional job in the cluster of computing nodes
until at least the first job is completed.


As shown from the table above, claims 1-8 of patent 11307627 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Patent Application 20160246349) in the view of Angaluri (US Patent Application 20100235840).
As per claim 1, Perry teaches receiving a first electronic request that specifies a first job to be performed by a first software application [0018-0019, fig. 1B, each user from specific client device can request to execute an application such as App1, App2, and so forth].
receiving a second electronic request that specifies a second job to be performed by a second software application [0018-0019, fig. 1B, each user from specific client device can request to execute an application such as App1, App2, and so forth].
retrieving a first power-consumption-rate upper bound from a first power profile associated with the first application [0014, 0015, 0030, fig. 3 step 302 as pointed out each power profiled for the specific application is loaded accordingly such as the peak power for that application.  As shown by method 300 in figure 3 step 302 application power profiled is gathered or received].
retrieving a second power-consumption-rate upper bound from a second power profile that is associated with the second application [0014, 0015, 0030, fig. 3 step 302 as pointed out each power profiled for the specific application is loaded accordingly such as the peak power for that application.  As shown by method 300 in figure 3 step 302 application power profiled is gathered or received].
determining that a sum of the first power-consumption upper bound and the second power-consumption upper bound does not exceed a predefined power-consumption threshold for a cluster of computing node [0015, 0025, 0031-0032 as pointed out the aggregate peak power for the applications cannot be exceed the power capacity].
Perry does not teach based on the determination that the sum does not exceed the predefined power-consumption threshold, performing the first job and the second job concurrently in the cluster of computing nodes by executing the first application and the second application.
However, Angaluri teaches based on the determination that the sum does not exceed the predefined power-consumption threshold, performing the first job and the second job concurrently in the cluster of computing nodes by executing the first application and the second application [0018, 0030, fig. 1, as pointed jobs can be running without exceeding the upper power limit and the jobs can be executed simultaneously as result].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Perry to include the method of Anguluri to enable jobs to be executed concurrently without exceeding the upper power limit.  By doing so, that provide the ability to manage power consumption for the overall system.

As per claim 5, Perry does not teach determining an actual power-consumption rate at which an individual computing node in the cluster consumes power while the first job and the second job are performed concurrently in the cluster and while the first application and the second application are concurrently running on the individual compute node;
determining that the actual power-consumption rate exceeds the sum; 
and updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound based on the determination that the actual power-consumption rate exceeds the sum.
However, Anguluri teaches determining an actual power-consumption rate at which an individual computing node in the cluster consumes power while the first job and the second job are performed concurrently in the cluster and while the first application and the second application are concurrently running on the individual compute node [0020, 0022-0023, as shown in figure 2, the power profile of the applications executed on a server is shown or determined for one or more application executed together as previously explained in paragraph 0018].  
determining that the actual power-consumption rate exceeds the sum [0035, total power consumption exceed the data center power].
updating the first power-consumption-rate upper bound or the second power-consumption-rate upper bound based on the determination that the actual power-consumption rate exceeds the sum [0035, as pointed out the total power is reduced or updated accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Perry to include the method of Anguluri to enable the update of the power profile when the power consumption exceed a limit.

As per claim 6, Perry does not teach after the first job and the second job have been completed, re-performing the first job by executing the first application on a first individual computing node in the cluster of computing nodes while refraining from executing the second application concurrently with the first application on the first individual computing node;
determining an updated first rate at which the first individual computing node consumes power while the first job is re-performed on the first individual computing node; and
storing the updated first rate in the first power profile as the first power-consumption-rate upper bound.
However, Anguluri teaches after the first job and the second job have been completed, re-performing the first job by executing the first application on a first individual computing node in the cluster of computing nodes while refraining from executing the second application concurrently with the first application on the first individual computing node [0027, 0030 as pointed out jobs at the queue are completed then other jobs can be executed upon requested].
determining an updated first rate at which the first individual computing node consumes power while the first job is re-performed on the first individual computing node [0030, jobs attribute to the power policy setting].
storing the updated first rate in the first power profile as the first power-consumption-rate upper bound [0031, power profile is updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Perry to include the method of Anguluri to manage the execution of jobs in the queue.

As per claim 7, Perry does not teach determining a difference by subtracting the sum from the actual power-consumption rate;
adding the difference to the first power-consumption-rate upper bound to determine an updated first power-consumption-rate upper bound;
adding the difference to the second power-consumption-rate upper bound to determine an updated second power-consumption-rate upper bound;
storing the updated first power-consumption-rate upper bound in the first power profile; storing the updated second power-consumption-rate upper bound in the second power
However, Anguluri teaches determining a difference by subtracting the sum from the actual power-consumption rate [0021, power consumption difference is determined by subtracting the values].
adding the difference to the first power-consumption-rate upper bound to determine an updated first power-consumption-rate upper bound [0021-0023, fig. 2].
adding the difference to the second power-consumption-rate upper bound to determine an updated second power-consumption-rate upper bound storing the updated first power-consumption-rate upper bound in the first power profile [0023, difference and averaging].
storing the updated first power-consumption-rate upper bound in the first power profile [0023, fig. 2, values are stored].

storing the updated second power-consumption-rate upper bound in the second power profile [0023, fig. 2, values are stored].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Perry to include the method of Anguluri to perform calculation of the power values.

As per claim 8, Perry teaches prior to receiving the second electronic request that specifies the second job, receiving an additional electronic request that specifies an additional job to be performed by an additional software application [0018-0019, fig. 4, request for execution are received in timely manner].
retrieving an additional power-consumption-rate upper bound from an additional power profile that is associated with the additional application [0014, each power profile for the application is loaded].
determining that an additional sum of the first power-consumption upper bound and the additional power-consumption upper bound exceeds the predefined power-consumption threshold for the cluster of computing nodes [0031, peak power consumption excel a power limit].
Perry does not teach postponing performance of the additional job in the cluster of computing nodes until at least the first job is completed.
However, Anguluri teaches postponing performance of the additional job in the cluster of computing nodes until at least the first job is completed [0035-0036, as pointed out the next job may not be added to the queue for execution].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Perry to include the method of Anguluri to manage the queue to enable power management.

As per claims 9, 13-17, and 19-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9, 13-17, and 19-20 are also rejected as being unpatentable over Perry in view of Anguluri for the same reasons set forth in the rejected claims above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Archer (US 20100005326) teaches profiling an Application for Power Consumption during Execution on a Compute Node.
Koskan (US 20120004782) teaches methods for managing power consumption in a sensor network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187